Per Curiam.

It was uncontradicted that the apartment occupied by plaintiffs, commencing February 1, 1954, was in a two-family house, the only other apartment being occupied by the landlord and her family. Accordingly, pursuant to the provisions of section 2 of the State Residential Rent Law (L. 1946, ch. 274, as amd.) and subdivision 12 of section 9 of the Rent and Eviction Regulations promulgated by the rent commission, the premises were not subject to rent control and the judgment in favor of the plaintiffs for an alleged overcharge of $8.35 per month and attorney’s fees was improper.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.
Hecht and Aurelio, JJ., concur; Hofstadter, J., dissents.
Judgment reversed, etc.